              Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 1 of 24 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)           ☐ Original    ☐ Duplicate Original


           LODGED
  CLERK, U.S. DISTRICT COURT
                                    UNITED STATES DISTRICT COURT
    07/02/2021                                            for the
                                                                                                            Jul -2 2021
          DM
CENTRAL DISTRICT OF CALIFORNIA
                                               Central District of California
  BY: ___________________ DEPUTY
                                                                                                                ib


 United States of America

                         v.
                                                                    Case No. 2:21-mj-03161
 ARTURO CEJA III,

                         Defendant(s)


                                    CRIMINAL COMPLAINT BY TELEPHONE
                                   OR OTHER RELIABLE ELECTRONIC MEANS

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

Between June 20, 2021 and June 29, 2021, in the county of Los Angeles in the Central District of California, the

defendant(s) violated:

              Code Section                                          Offense Description

              18 U.S.C. § 842(a)(3)(A)                              Unlicensed transport of explosives.

           This criminal complaint is based on these facts:

             Please see attached affidavit.

            Continued on the attached sheet.


                                                                                            /s/
                                                                                  Complainant’s signature

                                                                       Blake MacLearnsberry, Special Agent ATF
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                              7/2/2021
                                                                                       Judge’s signature

 City and state: Los Angeles, California                            Hon. Alexander F. MacKinnon, U.S. Magistrate
                                                                                       Judge
                                                                                   Printed name and title
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 2 of 24 Page ID #:2



                               AFFIDAVIT

       I, Blake MacLearnsberry, being duly sworn, declare and

 state the following:

                        I. PURPOSE OF AFFIDAVIT

       1.    I am a Special Agent (“SA”) with the Bureau of

 Alcohol, Tobacco, Firearms and Explosives (“ATF”), in

 Glendale, California.      I have been a Special Agent with ATF

 since October 28, 2019.      I am a graduate of Seattle

 University and the Federal Law Enforcement Training Center.

 During my employment with ATF, I have investigated and

 participated in numerous investigations involving federal

 violations of firearms, explosives, and narcotics laws,

 including the trafficking of firearms and controlled

 substances.    I have participated in at least a dozen

 investigations involving the illegal sales, transfer, and

 possession of firearms and controlled substances and

 interviewed defendants, informants, and witnesses with

 first-hand knowledge of methods for trafficking the same.

 I have written affidavits for, and participated in, the

 execution of arrests and search warrants for firearms and

 explosives, including violations of Title 18, United States

 Code, Section 842 which provides in pertinent part that

 unlicensed persons are prohibited from transporting,

 manufacturing, storing, or dealing in explosives.

                                   1
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 3 of 24 Page ID #:3




       2.    This affidavit is made in support of a:

 (a) complaint and an arrest warrant for ARTURO CEJA III

 (“CEJA”) for a violation of Title 18, United States Code,

 Section 842(a)(3)(A) transporting explosives without a

 license; and (b) a search warrant for his residence,

 located at 716 East 27th Street, Los Angeles, California for

 items constituting evidence of violations of the same

 offense.

       3.    As will be explained further below, between June

 20, 2021 and June 29, 2021, CEJA purchased explosives in

 cash at Area 51, a fireworks dealer, and transported them

 from Pahrump, Nevada, to Los Angles, California, in a

 rental vehicle that he drove to his residence located at

 716 East 27th Street, Los Angeles, California (hereafter

 “THE SUBJECT PREMISES”).      As explained further below, CEJA

 admitted that, between June 20, 2021 and June 29, 2021, he

 purchased a large amount of fireworks in cash, including

 but not limited to, aerial display fireworks and homemade

 fireworks, that he stored at the SUBJECT PREMISES in his

 backyard under a tent in a residential neighborhood in

 South Los Angeles.

       4.    The SUBJECT PREMISES is described more fully in

 Attachment A.    The items to be seized are described more

 fully in Attachment B.

                                   2
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 4 of 24 Page ID #:4




        II.    STATUTORY FRAMEWORK IN SUPPORT OF PROBABLE CAUSE

       5.     Title 18, United States Code, Section

 842(a)(3)(A) makes it unlawful to “transport, ship, cause

 to be transported, or receive any explosive materials.”

       6.   Explosives are regulated by ATF and a person

 engaged in the transport of explosive materials must hold

 an explosives license issued by ATF.        As explained further

 below, CEJA did not possess an ATF explosives license or

 permit of any kind that would authorize him to transport

 either aerial display fireworks or homemade fireworks made

 with explosive materials, including but not limited to

 flash powder, from Pahrump, Nevada to Los Angeles,

 California between June 20, 2021 and June 29, 2021.

       7.     Fireworks and explosives are dangerous and

 regulated by federal laws enforced by ATF and assigned a

 hazard classification by the United States Department of

 Transportation (“DOT”).      The fireworks that were

 transported by CEJA between June 20, 2021 and June 29,

 2021, included but are not limited to, homemade fireworks

 and aerial display fireworks (1.3 hazard class), are

 classified as explosive materials by ATF.

       8.     Pursuant to 18 U.S.C. § 841(c), explosive

 material is defined as explosives, blasting agents, and

                                   3
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 5 of 24 Page ID #:5



 detonators.    Explosives are defined as any chemical

 compound mixture, or device, the primary or common purpose

 of which is to function by explosion; the term includes,

 but is not limited to, dynamite and other high explosives,

 black powder, pellet powder, initiating explosives,

 detonators, safety fuses, squibs, detonating cord, igniter

 cord and lighters.

       9.     On July 1, 2021, I learned from ATF Certified

 Explosives Specialist (“CES”) Danial Thompson, the homemade

 fireworks purchased and transported by CEJA to Los Angeles

 are constructed of cardboard paper, hobby fuse, and packed

 with flash powder, an explosive.        See Photo attached as

 Exhibit A.    According to ATF regulations, flash powder is

 an explosive material intended to produce an audible report

 and a flash of light when ignited which includes, but is

 not limited to, oxidizers such as potassium chlorate or

 potassium perchlorate, and fuels such as sulfur or aluminum

 powder.     See 18 U.S.C. § 841(d).

       10.    On June 30, 2021, I reviewed photographs taken by

 Detective Dorroh earlier that day of cardboard boxes stored

 in the backyard of the SUBJECT PREMISES, had labeling that

 indicated aerial fireworks 1.3.        From my review of the

 photographs, they appeared to show ariel fireworks.           An

 aerial display firework is regulated by ATF because of the

                                   4
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 6 of 24 Page ID #:6



 amount of explosive materials that it contains and has a

 hazard class identification under DOT regulations that

 requires carton labeling for safe handling and

 transportation, namely 1.3.       See Photo attached as Exhibit

 B.   An aerial firework or a salute is defined as an aerial

 shell, classified as a display firework, that contains a

 charge of flash powder and is designed to produce a flash

 of light and a loud report as the pyrotechnic effect.

 Large fireworks are designed primarily to produce visible

 or audible effects by combustion, deflagration, or

 detonation.    This term includes, but is not limited to,

 salutes containing more than 2 grams (130 mg) of explosive

 materials, aerial shells containing more than 40 grams of

 pyrotechnic compositions, and other display pieces which

 exceed the limits of explosive materials for classification

 as “consumer fireworks.”      A consumer firework is defined as

 a small firework device designed to produce visible effects

 by combustion and must comply with the construction,

 chemical composition, and labeling regulations of the

 United States Consumer Product Safety Commission, as set

 forth in Title 16, Code of Federal Regulations, parts 1500

 and 1507.    Some small devices designed to produce audible

 effects are included, such as whistling devices, ground

 devices containing 50 mg. or less of explosive materials.

                                   5
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 7 of 24 Page ID #:7



 Consumer fireworks are classified as fireworks UN0336 and

 UN 0037 by the United States Department of Transportation

 at 49 CFR 172.101.      The term does not include fused set

 pieces containing components which together exceed 50 mg of

 salute powder.

                  III.    STATEMENT OF PROBABLE CAUSE

     11.     On or about June 30, 2021, Los Angeles Police

 Department (“LAPD”) LAPD Detective Edward Dorroh informed

 me that LAPD had received a tip earlier that day concerning

 an individual in possession of and selling large fireworks

 at a residence located at 716 East 27th Street in Los

 Angeles, California.

       12.   On that same date, LAPD Detective Edward Dorroh

 told me that, after responding to the tip about someone in

 possession of and selling large fireworks at the SUBJECT

 PREMISES:

       a) LADP patrol officers then observed hundreds of

 boxes of fireworks in the backyard of the SUBJECT PREMISES

 which was located in a densely populated residential

 neighborhood in South Los Angeles.

       b) Explosives specialists from the LAPD Bomb Squad and

 detectives from the LAPD Major Crimes Unit (including

 Detective Dorroh) were called to the residence.          Detective

 Dorroh told me that upon arrival and assessing the large

                                   6
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 8 of 24 Page ID #:8



 quantity of the illegal fireworks discovered, they deemed

 the fireworks an immediate public safety risk.          Detective

 Dorroh then asked for, and received consent, from resident

 Miraya Rivera, Artulo CEJA’s mother, to search the

 residence.

       c)    On June 30, 2021, at approximately 10:00 am, LAPD

 detectives and bomb squad began searching the SUBJECT

 PREMISES.    The search of the premises focused primarily on

 the backyard and a bedroom, but did not include a thorough

 search for explosive residues or materials that might be

 used to make homemade fireworks.        The evidence is likely to

 still be at the SUBJECT PREMISES because it would be

 difficult for an individual to remove all traces of

 explosive residue and chemical indicia or markers.

       d)     Detective Dorroh told me that over 500 boxes

 containing approximately 5,000 pounds of fireworks were

 found in the backyard of the SUBJECT PREMISES.          Detective

 Dorroh also observed that the fireworks were stored outside

 and in an unsafe manner, namely under unsecured in tents

 and next to cooking grills.       None of the commercial

 fireworks or homemade fireworks, which contained explosive

 materials, were stored in an approved magazine per Section

 555.11, despite the close-proximity to other residences and

 businesses.    See Exhibit A.     Additionally, upon searching

                                   7
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 9 of 24 Page ID #:9



 the bedroom belonging to CEJA, an ignition fuse for a

 homemade mortar was discovered both under the bed as well

 as on the desk in the room.       Detective Dorroh also found

 clear, plastic ziplock style bags with different dollar

 amounts handwritten on them which he told me he believed

 were indicia of sales.

       e)   The large stockpile of over 5,000 pounds of

 illegal fireworks which investigators later learned were

 transported from Pahrump, Nevada between June 20, 2021 and

 June 29, 2021 by CEJA, indicate that CEJA was not engaged

 in personal use of explosives, but that he was likely

 engaged in sales or dealing in explosives as well.

       f)   LAPD’s initial consensual search of the residence

 on June 30, 2021 resulted in the discovery of the

 following:

       (1) over 500 boxes of commercial grade fireworks, both

 1.3 aerial display and 1.4 hazard class fireworks in large

 cardboard boxes;

       (2) homemade fireworks (typically referred to M

 devices of varying sizes M100s and M3000s) and explosives

 making components, including hobby fuse that matched the

 fuse on a homemade mortar shell wrapped in tin foil; and

       (3) Clear plastic bags with dollar amounts handwritten

 on each bag.

                                   8
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 10 of 24 Page ID #:10



          g)    Based on my training and experience, and

  information learned from our CES Special Agent Dan Thompson

  and ATF bomb tech Mike Cote, the discovery of both plastic

  bags and fireworks components (hobby fuse and the homemade

  explosives described above) indicate the manufacturing of

  homemade fireworks at the SUBJECT PREMISES.

          h)    As a result of the LAPD search and statements

  made in his interview with Detective Dorroh, CEJA was

  arrested on State of California charges for possession of

  illegal fireworks, namely a violation of Health and Safety

  Code Section 18715.     The state charges are still pending

  and defendant was released on bond the evening of June 30,

  2021.

          13.   On or about June 30, 2021, Detective Dorroh told

  me that, on or about 4:00 p.m. on June 30, 2021, the LAPD

  investigation was completed and they had begun to

  transition to removal of the approximately 5,000 pounds of

  commercial fireworks (1.3 aerials and 1.4 hazard class)

  from the backyard of the SUBJECT PREMISES to an offsite

  explosive storage facility.

          14. Before that LAPD fireworks removal was done, ATF

  SA Alan Hughes informed me that he had removed one of the

  ends on an M style firework in order to take an explosive

  devise test sample.     SA Hughes collected a cardboard tube,

                                    9
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 11 of 24 Page ID #:11



  both ends that sealed the tube, and the pyrotechnic fuse.

  The gray powder inside the tube was placed into one small

  vial for laboratory analysis and one larger vial for

  evidence.

         14.   Detective Dorroh informed me that, during the

  removal of the fireworks from the SUBJECT PREMISES, LAPD

  Bomb Squad Supv. LaVest determined that some of the

  homemade fireworks and improvised explosives were not safe

  to transport due to risk of detonation in a densely

  populated area and therefore would be destroyed on scene

  using a total containment vessel (“TCV”).

         15.   Detective Dorroh told me that the LAPD Bomb Squad

  next loaded the homemade fireworks and improvised

  explosives determined to not be safe for transport into the

  TCV.   Detective Dorroh indicated that LAPD bomb technicians

  told residents in the area to either evacuate or stay

  indoors while the fireworks were destroyed in the TCV.

  After clearing the area, the LAPD Bomb Squad initiated

  destruction of the homemade fireworks, ignition, and there

  was an explosion in the TCV.       Detective Dorroh told me,

  that due to a malfunction or error in the TCV operation,

  the entire TCV exploded after ignition of the homemade

  fireworks and improvised explosives recovered from the

  SUBJECT PREMISES and caused a massive blast radius on the

                                    10
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 12 of 24 Page ID #:12



  block of 27th and 28th and San Pedro, injuring approximately

  17 individuals, and damaging multiple nearby buildings and

  vehicles in the area.      The explosion prompted the emergency

  response of numerous law enforcement agencies, fire

  personnel, and local and federal first responders,

  including but not limited to ATF.        Detective Dorroh told me

  that, at the time of the explosion, all personnel had to

  evacuate the area and therefore the search of the SUBJECT

  PREMISES was never completed, which further leads me to

  believe that additional evidence will be found at the

  SUBJECT PREMISES.

        16.   On July 1, 2021, ATF CES SA Dan Thompson told me

  that, on June 30, 2021, SA Hughes had collected one M3000

  specimen from LAPD Detective Dorroh.        SA Thompson indicated

  that the sample was retained pursuant to standard ATF

  evidence and collection protocols for explosives and that

  the sample would be sent for further testing at the ATF

  Forensic Scientific Laboratory for a chemical analysis.            On

  July 1, 2021, SA Dan Thompson told me that the evidence was

  transferred in accordance with ATF policy for handling

  evidence and maintaining the proper chain of custody.

  Based on my training and experience, and the items found

  during the search by LAPD, as well as SA Thompson’s

  identification of the interior of the fireworks, there is

                                    11
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 13 of 24 Page ID #:13



  probable to cause to believe that they contain explosive

  material, and therefore required a license to transport the

  explosive and a proper storage magazine under Section

  555.11.     As noted above, the homemade fireworks, in fact,

  exploded inside the LAPD Bomb Squad vehicle.

        17.    On July 1, 2021, ATF SA and CES Danial Thompson

  was shown pictures of multiple items recovered at the

  subject residence including the M-1000 and M-100 style

  homemade fireworks, a mortar style firework covered in

  aluminum foil, and a black plastic bag filled with smaller

  M-style fireworks.     SA Thompson told me that all the items

  pictured were consistent with homemade fireworks.

  Additionally, SA Thompson viewed a sample of the interior

  of the fireworks conducted by ATF SA Alan Hughes taken on

  June 30, 2021 as part of initial render safe procedure.            In

  that procedure, one of the plugs of the homemade firework

  previously identified as an M3000 was removed and the

  contents spilled out onto the ground and a gray color

  powder was observed.      The powder was next transferred to

  two vials for sampling and storage as evidence collection

  in LAPD evidence locker.      SA Dan Thompson told me that he

  reviewed all of those photos, including the photos of the

  LAPD bomb tech and ATF SA Hughes sampling the homemade

  M3000 explosives (there were approximately 41 M3000s in

                                    12
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 14 of 24 Page ID #:14



  all) purchased and transported by CEJA and confirmed that

  the substance was consistent with explosive material used

  to make fireworks.     Based on that evidence and that in the

  paragraph immediately above, there is probable cause to

  believe that the fireworks purchased by CEJA and

  transported to Los Angeles without an ATF license contained

  explosive material in violation of 18 U.S.C. § 842(a)(3)(A).

        18.   Detective Dorroh told me that, at approximately

  3:00 pm on June 30, 2021, CEJA was booked into LAPD

  custody, and read his Miranda rights by LAPD Detective

  Edward Dorroh.     CEJA waived his Miranda rights and agreed

  to voluntarily speak with Detective Dorroh and admitted

  that the commercial fireworks and homemade explosives

  recovered from the SUBJECT PREMISES belonged to him.           The

  interview and supplemental interview conducted by Detective

  Dorroh were recorded.      On June 30, 2021, I listened to the

  interview and confirmed what Detective Dorroh told me.

        19.   Later in the evening of June 30, 2021, and

  continuing into the early morning of July 1, 2021, after

  the post blast response, I accompanied Detective Dorroh to

  again interview CEJA.      Upon arriving at the police station

  Detective Dorroh and I learned that CEJA was being released

  on bail.    Detective Dorroh and I asked CEJA if we could

  interview him again and he consented.         CEJA was advised

                                    13
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 15 of 24 Page ID #:15



  that it was a voluntary interview and that he was free to

  leave at any time.     CEJA agreed to be interviewed again.

  Detective Dorroh again read CEJA his Miranda rights which

  CEJA waived those rights.

        a.    During the interview, CEJA told me that his

  residence was 716 East 27th Street, in Los Angeles

  California, the SUBJECT PREMISES.        He additionally stated

  that all the fireworks at the residence were his (both

  commercial and homemade) and that he had purchased them in

  Nevada and transported them to Los Angeles.          CEJA stated

  that he had driven to and from Los Angeles to Nevada 6 or 7

  times in the last 10 days transporting commercial and

  homemade firework.     He stated that he would drive his car

  to Las Vegas, rent a truck or van from Enterprise or Penske

  in Las Vegas, buy fireworks in Nevada and transport them

  back to Los Angeles using the rented truck or van.           Then

  Mr. CEJA would drive the rented vehicle back to Las Vegas

  and pick up his personal vehicle.

        b.    CEJA stated that he had purchased all the

  fireworks in cash at Area 51 in Pahrump, NV and personally

  transported the 5,000 pounds of commercial fireworks,

  including, but not limited to, homemade fireworks

  identified above as explosives and aerial display

  fireworks, found by the LAPD Bomb Squad and detectives at

                                    14
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 16 of 24 Page ID #:16



  the SUBJECT PREMEISES stored outdoors in a residential

  neighborhood under a tent in large card board boxes.           CEJA

  stated that he had made multiple trips to purchase

  fireworks, paid in cash, and transported them in a rental

  van between the dates of June 20, 2021, and June 29, 2021.

        c.     In addition to the commercial fireworks purchased

  at Area 51 (1.3 aerials and 1.4 hazard class) discovered at

  the SUBJECT PREMISES there were homemade fireworks observed

  in boxes in the sun and near cooking grills by Detective

  Dorroh.    CEJA told me that he had made multiple cash

  purchases of homemade fireworks from a white male,

  approximately 5 feet 8 inches tall and weighing

  approximately 180 pounds in the parking lot of Area 51 in

  Pahrump, Nevada.     CEJA stated that the unidentified male

  was selling fireworks out of the trunk of his vehicle, a

  Honda.     CEJA identified some of the fireworks he purchased

  from this individual as being M-100 or M-1000 style

  homemade explosives.      Based on my conversation with ATF

  Certified Explosive Specialist Dan Thompson and ATF bomb

  tech Mike Cote on July 1, 2021, I learned that M devices

  purchased by CEJA, transported from Nevada to Los Angeles,

  and stored at the SUBJECT premises typically contain

  explosive materials, such as flash powder.         I also learned

  that CEJA would have needed an explosives dealer license

                                    15
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 17 of 24 Page ID #:17



  (U.S.C. Section 842) to purchase and transport 1.3 aerials

  discovered at the SUBJECT PREMISES.        When shown pictures of

  some of the homemade fireworks previously recovered by LAPD

  Bomb Squad earlier in the day on June 30, 2021 by detective

  Dorroh from the SUBJECT PREMISES, CEJA identified them as

  being the items he purchased from the unidentified white

  male in Nevada.     See Exhibit B.     CEJA denied that he

  purchased the fireworks to resell them and stated that they

  were for personal use.

        20.    I obtained a copy of CEJA’s driver’s license from

  the California Department of Motor Vehicles, which shows

  that CEJA has an un-expired California driver’s license,

  which identifies 716 East 27TH Street, Los Angeles, CA, the

  SUBJECT PREMISES, as his home.         A photo of mail addressed

  to “ARTURO CEJA III” at that address was photographed by

  Detective Dorroh and provided to me.

        21.    On July 2, 2021 ATF Special Agent Bomb Technician

  Michael Cote told me that, on July 1, 2021, he had weighed

  the gray powder inside on of the homemade M style

  fireworks.    The total weight of the explosive material was

  over 145 grams, thus requiring the possessor of the M-style

  device to have an explosive license in order to use, store,

  transport, or manufacture the device.



                                    16
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 18 of 24 Page ID #:18



        22.   According to public information event hosted by

  law enforcement partners on public safety and illegal

  fireworks on July 1, 2021, CalFire reported that they

  seized around 80,000 pounds of illegal fireworks at the

  California and Nevada border during the months of May and

  June of 2021.    On July 2, 2021 SA Brendan Culley spoke to

  CalFire Bomb Technician Bryan Gouge and he thereafter told

  me that the seizures included mostly consumer grade

  fireworks purchased from the major fireworks stores in

  Pahrump, Nevada, including but not limited to Area 51

  Fireworks, Red Apple Fireworks, Phantom Fireworks of

  Pahrump. Black Jack Fireworks, and Outlaw Fireworks.

  Additionally, according to Gouge, individuals engaged in

  illegal transportation of fireworks into California from

  Nevada by road, used various methods to conceal both their

  identity and their illegal cargo.        These included using

  cash to pay for fireworks purchases and van and box truck

  rentals to transport large quantities of fireworks, and

  travel on secondary roads where there is likelihood of less

  enforcement presence.      Gouge said CalFire regularly

  intercepted passenger cars transporting 500 to 1,000 pounds

  of fireworks, but that rental vans and trucks contained

  larger quantities.     Gouge noted the mark-up for resale of



                                    17
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 19 of 24 Page ID #:19



  fireworks in California is upwards of four times what

  purchasers pay for the fireworks in Nevada.




           IV. CEJA DID NOT POSSESS AN ATF EXPLOSIVES LICENSE

        23.   On July 1, 2021, I requested and reviewed the

  results of a search of ATF databases for explosives

  licenses registered to Mr. Arturo CEJA III and verified

  that there is no record that CEJA has had a federal

  explosives license and is therefore prohibited from

  storing, manufacturing, transporting, or selling

  explosives.

        24.   On July 1, 2021, US Department of Transportation

  SA Culley searched the PHMSA Hazardous Materials Approval

  Database for fireworks identified in the photos provided to

  me by Det. Dorroh.     The database maintained by PHMSA to

  track hazardous materials approved for transportation.

  According to the PHMSA website, “Approvals authorize the

  transportation of designated hazardous materials (i.e.

  explosives)…under the PHMSA regulations.”         Based on SA

  Culley’s search of “EX2020042104,” identified on the box

  labeled, “Against All Odds,” in Det. Dorroh’s photo, PHMSA

  reported the product to be a 1.3G, Mine and Shell,

  Firework.    Based on SA Culley’s search of “EX2010101213,”

                                    18
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 20 of 24 Page ID #:20



  identified on the box labeled, “Wolf Fire,” in Det.

  Dorroh’s photo, PHMSA reported the product to be a 1.4G,

  Firework.

        25.    On July 1, 2021, SA Culley interviewed Rene Silva

  Brown, Investigator, PHMSA, about “EX numbers” and “1.4G”

  and “1.3G” classes of fireworks and shared the details of

  that interview with me.      According to Investigator Brown,

  “EX numbers” are issued by PHMSA to certify the safety of

  the composition of explosives imported into the United

  States.     Additionally, “EX numbers” provide a manner to

  track explosives imported and sold in the United States.

  She clarified that just because an explosive is approved

  for import and sale in the United States does not mean that

  states cannot restrict their sale or possession.          She

  explained that “1.3G” class of fireworks are designed for

  professional displays.      They use flash powder and therefore

  cause an explosion.

  ///

  ///




                                    19
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 21 of 24 Page ID #:21




                            V.     CONCLUSION

       27.    Based on my training and experience, there is a

  probable cause to believe that CEJA violated Title 18,

  United States Code, Section 842(a)(3)(A) (transporting

  explosives without a license or permit), and that evidence,

  fruits, and instrumentalities of this violation will be

  found at the SUBJECT PREMISES.


                                             /s/
                                 _______________________________
                                 Blake MacLearnsberry
                                 Special Agent-ATF

  Subscribed and sworn to before me
  this 2nd day of July, 2021.



  _____________________________
  UNITED STATES MAGISTRATE JUDGE
  HONORABLE ALEXANDER F. MACKINNON




                                     20
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 22 of 24 Page ID #:22




                              ATTACHMENT A

SUBJECT PREMISES TO BE SEARCHED

        The SUBJECT PREMISES is located at 716 East 27th Street, Los

Angeles, CA 90011.     The SUBJECT PREMISES is a single story

single-family residential home that is salmon in color with

white trim.     A white metal fence with a sliding gate on the

southeast side.     There is a small, covered porch centered

between two front windows with steps that lead up to the front

door.     There is a brown wooden plaque with black numerals “716”

affixed above the small, covered porch.        The driveway is on the

southeast side of the home and leads to a storage shed towards

the rear of the property.      A photograph of the SUBJECT PREMISES

is provided:
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 23 of 24 Page ID #:23
Case 2:21-cr-00354-FMO Document 1 Filed 07/02/21 Page 24 of 24 Page ID #:24



                              ATTACHMENT B


  ITEMS TO BE SEIZED

        The following items are to be seized as evidence,

  instrumentalities, or fruits of violations of Title 18,

  United States Code, Section 842(a)(3)(A), transporting

  explosives without a license:

     1. All explosives and explosives devices including

        commercial, display, and homemade fireworks.

     2. All literature on explosive devices including books,

        magazines, pamphlets, and diagrams relating to the

        acquisition and disposition of explosives and

        explosive devices, including homemade fireworks.

     3. Documents about the acquisition and/or disposition of

        explosive devices, including homemade fireworks.

     4. All evidence about the sale of fireworks, including

        receipts, packing materials, and other materials

        demonstrating an indicia of sales.

     5. All records related to the renting of trucks or other

        vehicles from January 1, 2021 to June 30, 2021.

     6. Documents or evidence that show dominion and control

        over the SUBJECT PREMISES, rooms within the SUBJECT

        PREMISES that items above are located, or dominion and

        control over the items above themselves.
